Ed. F. MoFaddin, Justice. This is a claim by Mrs. Roach for workmen’s compensation because of the death of her husband, Will Roach. The Workmen’s Compensation Commission denied a recovery; the Circuit Court reversed the Commission’s decision; and the case is here on appeal. The C. & B. Construction Company, (sometimes hereinafter called the “employer”) was engaged in constructing a steel reinforced concrete stadium at the Greenwood School in Hot Springs; and Will Roach (the deceased) was working as a manual laborer on the project, and had so worked for about three months. Part of the time, he carried reinforcing rods, but for several work days prior to his death (Monday, April 3, 1950), he liad worked as a concrete helper. Roach would get a sack of cement (weighing about 90 pounds), carry it about thirty steps to the mixing box, and mix the cement with an equal quantity of sand. Then he would get water and thoroughly wet the mixture, which the witnesses referred to as “mud.” Finally, Roach would carry about 40 pounds of the “mud” in a bucket to the finishers, then working about 70 feet away and up a slight incline. It was estimated that he carried one bucket of “mud” every 15 or 20 minutes. Will Roach was 53 years of age, and had never been sick. If he had any heart trouble or other ailment, no one knew of it. Several days prior to the day of his death, and while engaged in carrying the steel reinforcing rods, Roach told one of his fellow-workers that he wanted some easier work; but he never made any such request to his foreman. Before Roach left home on Monday morning, April 3rd, he told his wife that the work he was doing was too hard for him. She testified that he had never complained to her of his work being too hard until two or three days before that date. Roach went to work at the usual hour on the Monday mentioned, stopped for lunch at noon, went back to work at one o’clock, and about two o’clock, he became sick. He left the job, drove his car home, and died a few minutes after reaching his home. The death certificate gave the cause of death as “coronary thrombosis, due to coronary sclerosis.” Several witnesses, who worked with Roach, testified as to the working conditions, his statements to them, or the type of work Roach was doing. Dominic Yictio testified that he was foreman on the construction job on which Will Roach was employed on the day of his death; that Roach had worked for him approximately three months doing common labor; that common labor consisted of digging ditches, cutting down trees, pouring cement, carrying forms and helping cement finishers; that Roach did all this work at various times; that the job as a helper to a cement finisher was no more strenuous than any other ordinary job; that on the last day Roach worked, about 11:00 A. M., he came to witness and told him that he was sick with stomach ache; that witness told Roach tliat if he did not feel good, to go home and not work, but Roach said that he would stay on; that witness watched Roach for a while; that Roach went over to a form, laid down across it and vomited; that approximately 1:30, Roach said he was going over to the drugstore to get something for his stomach; and that witness asked Roach if he was coming back, and Roach said he didn’t think he would come back. Dr. Rowland was called by the claimant as an expert in cardiac conditions. He had never treated or examined Will Roach. In response to the question as-to what effect overexertion or undue strain would have on a person suffering from arteriosclerosis, Dr. Rowland stated that the question could not be answered unequivocally, because the complete answer was not known. As to what effect overexertion would have toward causing coronary thrombosis, Dr. Rowland said that the answer was far more difficult: “. . . we don’t know medically whether that (overexertion) actually produces a coronary thrombosis or not, but good authorities believe that it may. ’ ’ Whether indigestion, or something else, caused Roach’s death, the record fails to show. There was no autopsy. On the foregoing evidence and other of a similar nature, the Commission refused compensation to Mrs. Roach; and we cannot say that the Commission’s decision is without substantial evidence to support it. See Fordyce Lumber Co. v. Shelton, 206 Ark. 1134, 179 S. W. 2d 464; and Springdale Monument Co. v. Allen, 216 Ark. 426, 226 S. W. 2d 42. There was no evidence of an increased work load placed on Roach, so as to make applicable here the holding in such cases as Triebsch v. Athletic Mining & Smelting Company, 218 Ark. 379, 237 S. W. 2d 26; and Scobey v. Southern, 218 Ark. 671, 238 S. W. 2d 640, 243 S. W. 2d 754. Therefore, the judgment of the Circuit Court is reversed, and the decision of the Workmen’s Compensation Commission is reinstated and affirmed. Chief Justice not participating. Justices Mill wee" and Ward dissent.